DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
Prosecution on the merits of this application is reopened on claim(s) 11-12, 19-22 is/are considered unpatentable for the reasons indicated below: The allowability of claim(s) 11-12, 19-22 is withdrawn in view of the newly discovered reference(s) to Ferber, Ottfried (DE-202007017159-U1) in the Applicant’s Information Disclosure Statement filed on 2/15/2022.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferber, Ottfried (DE-202007017159-U1, hereinafter “Ferber”). 
Ferber discloses, regarding claim 19, a method for treating a bone (see Fig. 6), comprising: inserting an intramedullary nail into a medullary canal of a long bone (see annotated Fig. 6 below, note that the intramedullary nail has been inserted into the medullary canal of a long bone) through an insertion point at a distal end of the bone (see annotated Fig. 6 below, note that the intramedullary nail has been inserted through the distal end of the bone); inserting a first compression nut (see annotated Fig. 6 below) through the bone so that a channel of the first compression nut (e.g. channel with internal threads M3 or M4, see para. [0006]) is substantially longitudinally aligned with a locking hole (see annotated Fig. 6 below) extending through a distal portion of the intramedullary nail (see Fig. 6), the first compression nut including a head (see annotated Fig. 6 below) and a body extending longitudinally from the head to a free end (see annotated Fig. 6 below), wherein the head of the first compression nut engages an exterior surface of the bone as the first compression nut is inserted into the bone (see annotated Fig. 6 below); driving a locking screw (see annotated Fig. 6 below) through the bone so that a shaft of the locking screw extends across the bone and through the locking hole (see annotated Fig. 6 below), a portion of the shaft threadedly received within and engaging the first compression nut (M4 or M5, see para. [0006]), the locking 

    PNG
    media_image1.png
    701
    480
    media_image1.png
    Greyscale


Regarding claim 21, wherein driving the locking screw through the bone includes inserting the shaft through a channel (e.g. channel with internal threads M3 or M4, see para. [0006]) of the first compression nut so that, when the locking screw is completely driven into the bone, the first compression nut engages a portion of the shaft adjacent the head portion of the locking screw and the head portion engages the exterior surface of the bone on a side of the bone opposite the head of the first compression nut (see annotated Fig. 6 above, see para. [0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferber, Ottfried (DE-202007017159-U1, hereinafter “Ferber”). 
Ferber discloses, regarding claim 11, a system for treating a long bone (see Fig. 6), comprising: an intramedullary nail insertable through a medullary canal of a bone (see annotated Fig. 6 below), the intramedullary nail extending from a proximal end to a distal end (see annotated Fig. 6 below) and including a locking hole extending through the intramedullary nail along an axis extending at an angle relative to a longitudinal axis of the intramedullary nail (see annotated Fig. 6 below, note that the hole extends substantially perpendicular to the long axis of the nail e.g. at an angle relative); a locking screw (see annotated Fig. 6 below) configured to be inserted into the bone and through the locking hole (see Fig. 6), the locking screw including a head portion and a shaft extending therefrom to a free end (see annotated Fig. 6 below), the shaft including a locking screw threading extending therealong (see annotated Fig. 6 below); and a first compression nut configured to be inserted into bone (see annotated Fig. 6 below), the first compression nut including a first head and a first body extending longitudinally from the first head to a free end (see annotated Fig. 6 below), the first head being configured to engage an exterior surface of the bone (see annotated Fig. 6 below), the first body including a first compression nut exterior threading along an exterior surface of a threaded portion of the first body (see annotated Fig. 6 below), and a first channel extending longitudinally therethrough (e.g. channel with internal threads M3 or M4, see para. [0006]), a first compression nut interior threading (M3 or M4) extending along an 

    PNG
    media_image1.png
    701
    480
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    703
    344
    media_image2.png
    Greyscale

. 

Claim(s) 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferber, as applied to claims 11 and 19 above, and in view of Gustilo (U.S. Patent 6,019,761, hereinafter “Gustilo”). 
Ferber discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 12, further comprising a second compression nut configured to be inserted into bone, the second compression nut including a second head and a second body extending longitudinally from the second head to a free end along with a second channel extending therethrough the second channel including a second compression nut interior threading extending therealong for threadedly receiving a portion of the shaft of the locking screw therein; and regarding claim 22, further comprising inserting a second compression nut into the bone from a side of the bone opposite the first compression screw so that the free end of the locking screw is received within and threadedly engaged with the second compression nut.
Gustilo discloses an intramedullary nail (22, see Fig. 2), wherein the nail is fixed to the bone with first and second interlocking compression fixation devices (58 and 60, see Fig. 2) in order to improve the stability of the fracture, reduce healing time (see lines 1-5 of column 6). 
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claim(s) 1-5, 7-10 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose, or suggest: a compression nut with a head and body with a threaded portion, wherein the threaded portion of the body is separate from the head via an unthreaded portion, and as per claim 1, and wherein the unthreaded portion of the body includes a stepped lag so that a portion of the unthreaded portion adjacent the head has a larger diameter than a remaining portion of the unthreaded portion. 
Claim(s) 13-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.